Feb 26 2020 02:05PM Schlam Stone and Dolan 212-344-7962                      page 1

                   Case l :19-cv-03243-VM Document 20 Filed 02/26/20 Page 1 of 2


          Samuel L. Butt                                                  SCH LAM STONE                & DOLAN LLP
          Partner
          sbutt@schlamstone.com
                                                                          26 Broat.l wa y, New York, NY 10004
                                                                          Main: 212 344-5 400 F,ix: 212 344-7677
                                                                          sc hlams tone.co m

          February 26, 2020
                                                                                             t :;1,c "DNY
          BY ECF AND FACSIMILE TO (212) 805-6382
                                                                                             D0Cl.Jl\1ENT
          Honorable Judge Marrero
          United States District Court                                                       ELECTRONICALLY FILED
                                                                                                                   2
          Southern District of New York
          500 Pearl Street
          New York, NY 10007
                                                                                             ~~~E#~ILED:           ;/2 1/}P
          Re:     Berkowitz et al. v. Alexander, No. 19-CV-3243(VM)

          Dear Judge Marrero:

          Our firm represents Plaintiffs Joshua Berkowitz and Eastern Port Company, LLC in the
          above-captioned matter.

          Yesterday afternoon, I confirmed with your clerk by phone that we would be appearing
          this Friday, February 28, at 4:30pm for the conference scheduled before Your Honor.
          Later in the afternoon, we learned that Barbara Laurence, the managing member of
          Plaintiff Eastern Port Company, LLC, regrettably passed away this past weekend,

         In light of the news of Ms. Laurence's dea th, we respectfully request that Friday's
         conference be adjourned two weeks to March 13, 2020, if the Court is available. to allow
         us time to identify her estate representative. With Ms. Laurence's passing, there is no
         one from whom we can take instruction with re spect to Eastern Port's claim until such
         representative is identified. This is Plaintiffs' first request for an adjournment of the
         February 28, 2020 conference. Counsel for Defendant Alexander consents to this
         request.

         We thank the Court for its attention to this matter.

         Respectfully submitted,



          j/1;/                             Request GRANTED, The '1...£ . L,l__'i/_,,. ( _
                                            conference herein is rache uled to 3 - / 3- :.l-,p
                                            at   ·:72 ;   oo-Pr1t .
                                                     f
                                           . SO ORDERED.
         Samuel L. Butt
